272 S.W.3d 304 (2008)
Thomas K. KELLY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68696.
Missouri Court of Appeals, Western District.
October 14, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 25, 2008.
Application for Transfer Denied January 27, 2009.
S. Kathleen Webber, Asst. Appellate Defender, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., LISA WHITE HARDWICK, and JAMES E. WELSH, JJ.

Order
PER CURIAM.
Thomas Kelly appeals the denial of his Rule 24.035 post-conviction motion after an evidentiary hearing.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).